
	

114 S3221 IS: Buffalo Tract Protection Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3221
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Heinrich (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To withdraw certain Bureau of Land Management land from mineral development.
	
	
		1.Short title
 This Act may be cited as the Buffalo Tract Protection Act.
		2.Withdrawal
 (a)In generalSubject to valid existing rights, the Bureau of Land Management land described in subsection (b) is withdrawn from all forms of mineral development under all laws pertaining to mineral leasing or mineral materials, including locatable minerals.
 (b)BLM land describedThe Bureau of Land Management land referred to in subsection (a) is the land identified as Tract A, Tract B, Tract C, and Tract D on the map entitled Placitas, New Mexico Area Map and dated March 11, 2016. (c)Disposal of surface estate (1)In generalSubject to paragraph (2), nothing in this section prohibits the disposal of the surface estate of the Bureau of Land Management land described in subsection (b) under—
 (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
 (B)the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
 (2)Ownership of mineral estateAny disposal of the surface estate of the Bureau of Land Management land described in subsection (b) shall be subject to the condition that the mineral estate of that land shall remain under the ownership of the Bureau of Land Management, subject to the withdrawal described in subsection (a).
